PER CURIAM:
This claim was submitted for a decision based upon the allegations contained in the *31pleadings.
The claimant seeks payment of $55,437.14 for medical services rendered to inmates in the Huttonsville Correctional Center, a facility of the respondent. In support of its claim, the claimant submitted five invoices for medical services with its Notice of Claim. In its Answer, the respondent asserts that only two of the five invoices are unpaid, and it admits the claim in the amount of $17,130.40. Subsequently, the claimant contacted the Court and indicated it would accept $17,130.40 as full and complete pavement.
In view of the foregoing, the Court makes an award to the claimant in the amount of $17,130.40.
Award of $17,130.40.